Exhibit 10.24 ADVANCE AUTO PARTS, INC. DEFERRED COMPENSATION PLAN (As Amended and Restated Effective as of January 1, 2008) TABLE OF CONTENTS Page ARTICLE I GENERAL 1 Section 1.1 Purpose 1 Section 1.2 Status of Plan 1 Section 1.3 Effective Date 1 Section 1.4 Pre-2005 Deferrals 1 ARTICLE II DEFINITIONS 2 Section 2.1 Affiliated Company 2 Section 2.2 Aggregated Plans 2 Section 2.3 Base Salary 2 Section 2.4 Beneficiary 2 Section 2.5 Board 2 Section 2.6 Code 3 Section 2.7 Company 3 Section 2.8 Compensation Committee 3 Section 2.9 Deferral Account 3 Section 2.10 Deferral Election Agreement 3 Section 2.11 Deferral Period 3 Section 2.12 Deferred Amount 3 Section 2.13 Disabled 3 Section 2.14 Eligible Compensation 4 Section 2.15 Employer 4 Section 2.16 ERISA 4 Section 2.17 Hypothetical Investment Benchmark 4 Section 2.18 Matching Contribution 4 Section 2.19 Matching Contribution Account 4 Section 2.20 Participant 4 Section 2.21 Plan 4 Section 2.22 Plan Administration Committee 4 Section 2.23 Plan Year 4 Section 2.24 Qualified Change in Control Event 4 Section 2.25 Quarterly Bonus 4 Section 2.26 Retirement 4 Section 2.27 Roll-up Performance Bonus 4 Section 2.28 Separation from Service 5 Section 2.29 Specified Employee 5 Section 2.30 Specified Time 6 Section 2.31 Team Member 6 ARTICLE III PARTICIPATION AND DEFERRAL ELECTIONS 7 Section 3.1 Participation 7 Section 3.2 Duration of Participation 8 Section 3.3 Deferral Election Agreement 8 Section 3.4 Deferred Amount 8 Section 3.5 Designated Payment Event 9 Section 3.6 Form of Payment 9 Section 3.7 Deferral Election Deadline 10 Section 3.8 Election for First Year of Eligibility 10 Section 3.9 Irrevocability of Election 12 Section 3.10 Evergreen Elections 13 Section 3.11 Non-Elective LTIP Shares Grant Deferrals 13 ARTICLE IV MAINTENANCE AND INVESTMENT OF ACCOUNTS 15 Section 4.1 Maintenance of Deferral Accounts 15 Section 4.2 Crediting of Deferred Compensation 15 i Section 4.3 Vesting 15 Section 4.4 Hypothetical Investment Benchmarks 16 Section 4.5 Statement of Accounts 16 ARTICLE V DISTRIBUTIONS 17 Section 5.1 Eligibility for Distributions 17 Section 5.2 Retirement Distributions 17 Section 5.3 Specified Time Distributions 17 Section 5.4 Other Payment Events 17 Section 5.5 Designated Payment Date 17 Section 5.6 Restriction on Distributions to Specified Employees 18 Section 5.7 No Acceleration of Scheduled Distributions 19 Section 5.8 Extension of Specified Time Deferral Period 19 Section 5.9 Delay of Payments Under Certain Circumstances 20 Section 5.10 Cash Payments 20 Section 5.11 Unforeseeable Emergency Withdrawals 21 Section 5.12 Withholding of Taxes 22 Section 5.13 USERRA Rights 22 ARTICLE VI PAYMENTS UPON QUALIFIED CHANGE IN CONTROL EVENT 23 Section 6.1 Termination of Plan Upon Change in Control 23 Section 6.2 Qualified Change in Control Event 23 Section 6.3 Change in the Ownership of a Corporation 23 Section 6.4 Change in the Effective Control of a Corporation 24 Section 6.5 Change in the Ownership of Substantial Portion of Assets 24 Section 6.6 Definitions and Operating Rules 25 ARTICLE VII BENEFICIARY DESIGNATION 27 Section 7.1 Beneficiary Designation 27 Section 7.2 No Beneficiary Designation 27 ARTICLE VIII ADMINISTRATION OF PLAN 28 Section 8.1 Named Fiduciaries 28 Section 8.2 Claim Procedure 30 ARTICLE IX AMENDMENT AND TERMINATION OF PLAN 32 Section 9.1 Amendment 32 Section 9.2 Company’s Right to Terminate 32 ARTICLE X MISCELLANEOUS 34 Section 10.1 Unfunded Plan 34 Section 10.2 Nonassignability 34 Section 10.3 Validity and Severability 34 Section 10.4 Governing Law 34 Section 10.5 Employment Status 34 Section 10.6 Underlying Incentive Plans and Programs 35 Section 10.7 Funding and Financial Health Restrictions 35 APPENDIX A 36 ADDENDUM 37 ii ARTICLE I GENERAL Section 1.1 Purpose.It is the intention of Advance Auto Parts, Inc. (the“Company”) to continue to maintain and provide for the administration of the Advance Auto Parts,Inc.
